           Case 1:17-cr-00251-PGG Document 347 Filed 07/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

               -against-                                            ORDER

 NATALIE JUSINO,                                                17 Cr. 251 (PGG)

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The documents lodged at Dkt. No. 180 will be unsealed and referenced in docket

entries.

Dated: New York, New York
       July 26, 2021
